GOODE, J.
(after stating the facts). — For the defendant it is contended that the money and property stolen from the plaintiff were not covered by the policy of insurance because they were contained in a safe when taken by the thief. The third item of the schedule relating to' property kept in a safe was left blank; wherefore it is argued that plaintiff took no insurance on any property contained in a safe on the premises. This argument found favor with the learned trial judge, and our respect for his opinion has inclined us to lend a more attentive ear to it than probably we otherwise would. The blank item was designed for the statement of the amount of insurance carried on property contained in a safe and the insurance rate on that property, when the owner desired to' insure property as kept in a safe. The words of the item have no' relevancy to plaintiff’s right to' recover. Probably the reason for having such a blank space in policies was that persons occasionally desire to insure articles which they are accustomed to keep in a safe; whereby the articles are protected in some measure against loss by theft or burglary and the company enabled to give a lower rate of insurance on them. Now the defendant, by the express language of item “I,” in*361sured plaintiff’s jewelry, including her rings, and money to the extent of $50. Defendant was paid for this insurance, and the bare circumstance that the insured property was contained in a safe, either occasionally or constantly, and that it was stolen therefrom, does not affect her right to be indemnified for the loss. Suppose the third item in regard to property contained in a safe had been erased; would plaintiff be without right to recover because her jewelry was in a safe? The second item of the schedule provides for insurance on horses and other property while contained in a stable. Suppose that elsewhere in the policy the company had written insurance on horses kept on the premises to' the amount of $500, but had left item “II” blank; if - the horses had been stolen from the stable, could it be argued there was no insurance on them? The fallacy of defendant’s contention consists in this: it wishes to control the interpretation of the policy by blank clauses which are no part of the contract, though they might be looked to like any external fact, to aid in construing the contract if its meaning was doubtful; but the meaning is clear and the intention of the parties is to be collected from the words of the instrument. Defendant insists that it never insured any property kept in a safe. It did not by that description. But it insured plaintiff’s jewelry kept anywhere on the designated premises. If the intention was to exclude from the face of the policy any jewelry contained in the safe and insure only other jewelry, words of that purport should have been inserted. Insurance contracts are liberally interpreted in favor of the insured. It is certain that plaintiff was insured against the loss of her rings and money by theft and.that they were stolen. It matters not whether they were stolen from a safe or elsewhere on the premises; she is entitled to indemnity. On the defendant’s theory, whatever articles described in item “I” were kept in a safe and stolen from it, plaintiff was bound to lose. In other words, the bare circumstance that she kept the insured *362property in a safe would wipe out her indemnity, though keeping it there made the risk less to the defendant. A court can rarely find a precedent for the interpretation of a contract. Contracts of exactly similar terms occur infrequently. The case most analogous to this one to be found is Fuller v. Casualty Co., 94 Mo. App. 490, 68 S. W. 222. In so far as the decision therein is relevant, it supports our conclusion; which is based, of course, on the evidence contained in the present record.
The judgment is reversed and the cause remanded.
All concur.